Citation Nr: 0607612	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The veteran died from metastatic adenocarcinoma of the 
rectum.  In a statement dated April 2003 the appellant has 
raised the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 by alleging that the 
veteran's death was due to VA failure to diagnose and/or 
treat the veteran's cancer until it was too late.  As this 
matter has neither been adjudicated nor developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran died in March 2003, at the age of 59.  The 
immediate cause of death was cardiopulmonary arrest due to 
metastatic adenocarcinoma of the rectum.  Multiple deep vein 
thrombosis of both lower extremities was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  The veteran had service in the Republic of Vietnam during 
the Vietnam era

4.  There is no competent medical evidence of adenocarcinoma 
of the rectum during the veteran's military service, or 
during the first post-service year, and there is no medical 
opinion linking the veteran's fatal cancer with his military 
service or to herbicide exposure during service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by military service, 
or which could be presumed to have been incurred in service, 
including as a result of exposure to Agent Orange, did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
April 2003 satisfied the duty to notify provisions.  VA and 
private medical records concerning the veteran have been 
obtained.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The initial denial of the 
claim for service connection for the cause of the veteran's 
death was in June 2003 which is after notice was provided to 
the appellant.  To the extent that VA has failed to fulfill 
any duty to notify or assist the appellant, the Board finds 
that error to be harmless.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to the 
following:  service medical records; the appellant's 
contentions, including testimony provided at a November 2005 
hearing; private medical treatment records; VA medical 
treatment records; and the death certificate.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the claim.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

In this case, the death certificate shows that the veteran 
died in March 2003, at the age of 59.  The immediate cause of 
death was cardiopulmonary arrest due to metastatic 
adenocarcinoma of the rectum.  Multiple deep vein thrombosis 
of both lower extremities was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  No autopsy was conducted.  At the 
time of the veteran's death service connection was not in 
effect for any disability.

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely metastatic 
adenocarcinoma of the rectum, colon cancer, or which 
contributed to his death, namely deep vein thrombosis of both 
lower extremities,  may be service-connected.  The appellant 
has also asserted that the veteran's fatal colon cancer was 
the result of exposure to Agent Orange during the veteran's 
active military service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Cardiovascular-renal diseases may 
be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans 
to an herbicide agent and a disease, the Secretary will 
publish regulations establishing presumptive service 
connection for that disease.  If the Secretary determines 
that a presumption of service connection is not warranted, 
he is to publish a notice of that determination, including 
an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based 
on consideration of reports of the National Academy of 
Sciences (NAS) and all other sound medical and scientific 
information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results [of any study] are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which 
report a positive relative risk to the number of studies 
which report a negative relative risk for a particular 
condition is not a valid method for determining whether the 
weight of evidence overall supports a finding that there is 
or is not a positive association between herbicide exposure 
and the subsequent development of the particular condition.  
Because of differences in statistical significance, 
confidence levels, control for confounding factors, bias, 
and other pertinent characteristics, some studies are 
clearly more credible than others, and the Secretary has 
given the more credible studies more weight in evaluating 
the overall weight of the evidence concerning specific 
diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.

NAS issued its initial report, entitled "Veterans and Agent 
Orange:  Health Effects of Herbicides Used in Vietnam," 
(VAO) on July 27, 1993, and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) to the category labeled limited/suggestive evidence 
of no association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known 
to encounter, are mutually consistent in not showing a 
positive association between herbicide exposure and the 
particular health outcome at any level of exposure.  NAS has 
continually reviewed new and credible studies concerning the 
above referenced conditions as late as 2003.  It has 
consistently concluded that there was no new evidence to 
change the previous determination that there is limited or 
suggestive evidence of no association between exposure to 
herbicides and gastrointestinal cancers.

Taking account of the available evidence and NAS analysis, 
the Secretary has found that the credible evidence against 
an association between herbicide exposure and 
gastrointestinal tract cancer outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist.  See Fed. Reg., 68 FR 
27630, 27639-27640 (May 20, 2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. §  1116(f) (West 2002).  

In November 2005 the appellant presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  This 
testimony sets forth the appellant's claim for service 
connection for the cause of the veteran's death.  
Essentially, she contends that the veteran's fatal colon 
cancer was the result of exposure to Agent Orange during 
service.  

The preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The veteran's separation papers reveal that 
he had the requisite service in Vietnam and accordingly is 
presumed to have been exposure to Agent Orange during this 
service.  However, metastatic adenocarcinoma of the rectum is 
not one of the disabilities specified at 38 C.F.R. 
§ 3.309(e).  Accordingly, as colon cancer is not listed as 
one of the presumptive disorders under 38 C.F.R. § 3.309(e), 
presumptive service connection on the basis of Agent Orange 
exposure is not warranted in this case.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).  As such, the appellant may establish 
service connection for colon cancer by presenting evidence 
which shows that the disorder began during the veteran's 
service or is related to an incident of such service, 
including in-service Agent Orange exposure.  

There is no evidence that the veteran had his fatal colon 
cancer, or deep vein thrombosis of the legs, during service 
or during the first year after service.  The veteran's July 
1967 separation examination reveals that the veteran was 
healthy with no abnormalities noted.  The medical evidence of 
record reveals that the veteran was diagnosed with cancer in 
approximately 2001.  There is simply no medical evidence 
which in any way links the veteran fatal colon cancer to his 
military service or to Agent Orange exposure during service.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is service connection for the cause of the 
veteran's death, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


